Citation Nr: 0630854	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder and 
posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from August 1977 
to March 1987 and from March 1987 to February 1998.  Prior to 
August 1977, he has verified active duty service of 9 years, 
6 months, and 2 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August 
2003, October 2003 and January 2004, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The RO continued and confirmed both of the the denials in a 
January 2004 rating decision.  


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran is diagnosed as having major depressive disorder; 
however, there is no evidence of a current diagnosis, in 
accordance with 38 C.F.R. § 4.125(a), for posttraumatic 
stress disorder.  

2.  The record does not include evidence of a medical opinion 
that shows that the veteran is currently diagnosed as having 
a psychiatric disorder, to include major depression and 
posttraumatic stress disorder, which is related to the his 
period of service.  

3.  The percentage ratings for the veteran's service- 
connected disabilities do not meet the minimum schedular 
criteria for an award of a total disability rating, and the 
disabilities are not shown to prevent him from securing and 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include major depression and 
posttraumatic stress disorder, was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2006).  

2.  The requirements for the assignment of a total disability 
rating based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2006).  This notice should be provided prior to the initial 
unfavorable RO decision.  Pelegrini, supra.  

The veteran was provided with correspondence dated in April 
and May 2003, prior to the RO's initial unfavorable 
decisions, which essentially notified him of the information 
required by 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He 
was provided with similar information again in October 2003.  
These letters informed the veteran of the information and 
evidence that is necessary to substantiate the claims of 
entitlement to service connection and a total disability 
rating based on unemployability due to service-connected 
disabilities; he was informed of the efforts VA would make to 
obtain certain evidence on his behalf; he was informed of his 
responsibility to submit certain information and evidence, as 
well as the type of evidence, to substantiate the claims; and 
he was informed of where he should send the information and 
how to contact VA in the event that he had questions and 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also, for the most part, informed to 
submit any evidence in support of the claims that he had in 
his possession.  

Although the notice letters did not inform the veteran of the 
information and evidence that is necessary to establish a 
disability rating and an effective date in the event that the 
claim of entitlement to service connection is granted or a 
total disability rating is assigned, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Dingess v. Nicholson 19 Vet. App. 473 
(2006).  In this regard, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection and entitlement to a total 
disability rating based upon individual unemployability.  
Therefore, any question as to the assignment of a rating or 
an effective date is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran was afforded multiple VA 
examinations.  VA also assisted the veteran in obtaining 
private medical treatment records, VA medical records, and an 
August 2003 Social Security Administration decision.  The 
veteran has not identified any records that has not been 
obtained and associated with the claims file.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

	
	II.  Analysis

In March 2003, VA received the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  It is his 
contention that he has a psychiatric disorder as a result of 
the way that he was "unceremoniously tossed out of the Navy 
after 30 years of service." As discussed in detail below, 
the evidence of record shows that the veteran is diagnosed as 
having major depressive disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.

Entitlement to Service Connection for a Psychiatric Disorder, 
to include Major Depressive Disorder and Posttraumatic Stress 
Disorder (PTSD)

The veteran maintains that he is currently diagnosed as 
having major depressive disorder which is related to his 
period of service.  In March 2003, the veteran acknowledged 
in a written statement that he does not in fact suffer from 
PTSD and the VA November 2002 medical treatment record 
expressly state that the veteran does not meet the criteria 
for PTSD.  Accordingly, service connection for PTSD is not 
warranted since there is no medical evidence showing that he 
has a current diagnosis of PTSD. 

The service medical records show that the veteran did not 
have a psychiatric disability during his period of service.  
The service enlistment examination, dated in January 1968, 
shows that the clinical evaluation of the veteran's 
psychiatric functioning was normal.  The service periodic 
examinations, dated in September 1975, February 1981, May 
1991, and August 1996 also show that the clinical evaluation 
of the veteran's psychiatric functioning was normal.  The 
February 1998 retirement examination also reveals normal 
psychiatric functioning.  

The pertinent post-service medical evidence associated with 
the claims file includes the veteran's VA medical treatment 
records, dated from March 1999 to January 2004, VA 
examination reports dated in May 1998, April 1998, April 
1999, July 2000, July 2002, and May 2003; and the August 2003 
Social Security Administration (SSA) decision.  

The November 2002 VA medical treatment report states that the 
veteran was referred for a posttraumatic stress (PTSD) 
consultation.  The consultation report shows that the veteran 
related that he completed high school and some college, he 
enlisted in the Navy and received many accolades and 
promotions; he was promoted to lieutenant commander.  He 
related that in 1996, his name was removed from a promotion 
list and he feels that this incident ruined his life.  He 
related that he continued to work for another 18 months, but 
then decided to retire in 1998 rather than complete a 35 year 
career in the Navy.  The December 2002 medical treatment 
record shows that the veteran was diagnosed as having 
moderate to severe major depressive disorder.  

The VA medical treatment records, with dates beginning in 
March 2003, show that the veteran complained of having a 
depressed mood.  The veteran reported marital conflicts and 
concern regarding his mother's financial difficulties.  In 
pertinent, part, the records show that the veteran was 
diagnosed as having moderate major depression.  In the April 
2003 VA mental health note, it is noted that the veteran 
presented with major depressive disorder, moderate to severe.  
It is also noted that the veteran was referred for evaluation 
of PTSD; but actually presented with symptoms more consistent 
with depression.  The veteran related that his symptoms began 
several years ago after he was unjustifiable terminated from 
employment.  There is no reference to the veteran having 
incurred a psychiatric disorder during his period of service.  
The examiner diagnosed the veteran as having moderate to 
severe major depression disorder; anxiety not otherwise 
specified.  

The June 2003 VA mental health note indicates that the 
veteran identified many negative changes over the past 
several years that have resulted in him feeling "worthless, 
unproductive, and resentful."  In pertinent part, the 
negative changes include the loss of a career and an 
inability to find employment.  There was no reference of the 
veteran having provided a history of a psychiatric disorder 
that was actually incurred during his period of service.  The 
impression was moderate major depression.  

An August 2003 Social Security Administration decision shows 
that the veteran's impairment of major depression is 
considered severe.  The decision suggests that the onset of 
major depression was in December 2002.  

The additional VA medical treatment records reveal that the 
veteran continued to receive treatment for major depression.  
In October 2003, the veteran was assessed as having major 
depressive disorder, in remission.  In January 2004, the 
veteran presented with a history of depressed mood.  He 
reported that his mood was stable, despite several 
significant psychosocial stressors.  The veteran was assessed 
as having major depressive disorder, in remission.  

In the veteran's statement associated with the January 2005 
Substantive Appeal, he explained that the onset of his 
current diagnosis of major depression was in October 1979.  
He also maintains that the depression in 1979 escalated to 
major depression as a result of traumatic events that 
allegedly ended his Navy career in 1998.  

A review of the post-service medical records shows that there 
is no evidence of record which tends to establish a 
relationship between the current diagnosis of major 
depressive disorder and the veteran's period of service.  

In view of the foregoing, the Board concludes that the post-
service medical records do not include evidence demonstrating 
that the veteran is diagnosed as having a psychiatric 
disorder, to include major depression and PTSD, which is 
related to his period of service.  In the first instance, the 
evidence does not support the veteran's contention that the 
onset of the currently diagnosed major depressive disorder 
was in October 1979.  The service medical records do not 
include any complaints of a psychiatric disorder or treatment 
for a psychiatric disorder.  The first documented diagnosis 
of a psychiatric disorder was in 2002, more than three years 
after the veteran's separation from service.  

Secondly, there is no medical opinion of record suggesting 
that there is a relationship between the current diagnosis of 
major depressive disorder and the veteran's period of 
service.  Rather, the objective evidence strongly suggest 
that the veteran is suffering from major depressive disorder 
as a result of family life, his overall quality of life, his 
carer path as it pertains to the Navy, and his unemployed 
status.  

As a final note, in April and May 2003, the veteran was 
informed of the type of evidence that would be helpful, if 
submitted, in substantiating the claim.  While the veteran 
has demonstrated that he is currently diagnosed as having 
major depressive disorder, to date, he has not submitted the 
necessary information and evidence showing that major 
depressive disorder was incurred in service.  Accordingly, 
the requirements to establish entitlement to service 
connection for a psychiatric disorder are not met and the 
claim must be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that is currently diagnosed as having major depressive 
disorder which is related to his period of service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and PTSD.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a Total Disability Rating Based on Individual 
Unemployability due to Service-Connected Disabilities

The veteran maintains that he is entitled to a total 
disability rating based on individual unemployability due to 
his service-connected disabilities.  According to the 
Veteran's May 2003 Application for Increased Compensation 
Based on Unemployability, the veteran completed high school 
and 4 years of college.  On his application, he essentially 
maintains that he is unable to maintain employment due to his 
service-connected disabilities.  He claims that he cannot 
work as a result of an exacerbated low back injury, 
depression, and an inability to complete VA Vocation and 
Rehabilitation program.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  
38 C.F.R. § 4.16(a) (2006).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service- connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a) (2006).  

The existence or degree of nonservice connected disabilities 
will be disregarded if the above- stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment. 38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321.  

The veteran is in receipt of service-connected benefits for 
the following disabilities: degenerative arthritis of the 
cervical spine, currently evaluated as 20 percent disabling; 
degenerative changes of the lumbar spine, currently evaluated 
as 20 percent disabling; degenerative arthritis of the left 
knee, currently evaluated as 10 percent disabling; GERD with 
hiatal hernia, currently evaluated as 10 percent disabling; 
allergic rhinitis and sinusitis, evaluated as noncompensable; 
and hemorrhoids, status-post hemorrhoidectomy, currently 
evaluated as noncompensable.  

At the outset, the Board notes that the veteran's schedular 
rating is less than total and he is not in receipt of a 60 
percent disability rating for any one service connected 
disability and  he is not in receipt of a 40 percent 
disability rating any one service connected disability.  
Therefore, the percentage requirements are not met.  Note, 
however, that a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases (and 
pursuant to specifically prescribed procedures), when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities). Therefore, consideration of whether the 
veteran is, in fact, unemployable, is still necessary in this 
case.  

The question for consideration is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

In the September 2002 statement, the veteran explained that 
he discontinued the VA Vocational and Rehabilitation program 
due to pain and discomfort attributable to his service-
connected disabilities and that he discontinued looking for 
work because he was unable to arrive at the interviews on 
time and sometimes he was unable to arrive at all.  

The July 2002 VA examination report states that the veteran 
was retired for four years and that he had not been employed 
since that time, partly, because of a lack of ability to find 
work consistent with his training and experience.  He 
enrolled in a VA Vocational and Rehabilitation program to 
learn new skills and later discontinued the class because of 
back pain and the prolonged sitting environment.  

The November 2002 VA medical treatment report states that the 
veteran was referred for a posttraumatic stress (PTSD) 
consultation.  The consultation report shows that the veteran 
related that he completed high school and some college, he 
enlisted into the Navy and received many accolades and 
promotions; he was promoted to lieutenant commander.  He 
related that in 1996, his name was taken off of a promotion 
list and he feels that this incident ruined his life.  He 
related that he continued to work for another 18 months, but 
then decided to retire in 1998 rather than complete a 35 year 
career in the Navy, as he planned.  

The May 2003 Application for Increased Compensation Based on 
Unemployability shows that the veteran maintains that he 
became too disabled to work in December 2000.  In the Remarks 
section, he justifies his claim by stating that he 
experienced exacerbation of a long term back injury and that 
he was diagnosed as having major depression in November 2002.  
He also explained that he has submitted 800-plus resumes and 
has not been offered an interview since January 1998; he 
stated that he discontinued a VA Vocation and Rehabilitation 
program on two occasions as a result of undergoing surgery 
for his service-connected hernia and due to his service-
connected back injury.  

The veteran underwent VA examination in May 2003 in order to 
evaluate the service-connected disabilities.  The examination 
report shows that the veteran was able to walk and able to do 
light work including very light lifting, but he had been 
unemployed.  The examiner stated that, initially, the 
veteran's unemployment was due to the symptoms reported 
during the examination, but more recently due to a lack of 
interest in the field of resource management.  

The August 2003 SSA decision shows that the veteran has been 
under a disability for SSA purposes beginning in November 
2002.  The decision shows that the following are considered 
to be severe under the Social Security Act: degenerative disc 
disease, chronic neck pain with cervical spondylosis, 
hypertension, stenosis, and major depression.  

In the January 2005 statement, the veteran maintains that the 
findings of the SSA decisions support his contention that he 
is entitled to a total disability rating based upon total 
unemployability due to service-connected benefits.  He also 
maintains that following his retirement in 1998, he felt 
angry because he was not being offered employment positions 
that he was allegedly promised.  He provided details as to 
why his disabilities, both the service-connected disabilities 
and the non-service-connected disabilities render him 
unemployable.  He also identifies several situations in which 
he thinks he would be considered a "high-risk hire," for 
example, he maintains that he has a decrease in work 
discipline and a lack of ability to concentrate.  

In view of the foregoing, the Board determines that the 
objective evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of service-connected disabilities.  A 
review of the VA medical treatment records show that the 
veteran consistently complained of a diminished sense of 
productivity and sense of self worth since retiring from the 
Navy, and that he complained of not being able to obtain 
meaningful employment.  The evidence also shows that the 
veteran has on occasion spent a great deal of time discussing 
his career in the Navy and multiple failed attempts to obtain 
a civilian job.  When he complained of back pain, he often 
times complained of this pain in terms of impairing his 
ability to enjoy his life, and not in connection with his 
ability to obtain employment.  (See VA medical treatment 
records, dated in November 2002 and December 2002.)  While 
the veteran experiences some impairment due to his service-
connected disabilities, there is no evidence showing that 
these disabilities, in and of themselves, prevent the veteran 
from obtaining and retaining gainful employment.  While the 
veteran's service-connected disabilities may prevent him from 
performing manual labor, there is nothing in the record which 
suggests that he could not perform work of a sedentary 
nature.  It is clear that there are nonservice-connected 
disabilities which contribute to the veteran's unemployed 
status.  

In August 2003, the SSA issued a disability determination 
finding that the veteran was totally disabled for Social 
Security disability purposes as of November 2002.  The Board 
notes that while findings made by the SSA regarding the 
existence of a total and permanent disability and resulting 
unemployability are relevant to determining whether TDIU is 
applicable under VA laws and regulations, and thus must be 
considered by the Board, the findings of SSA are not binding 
on the Board, since the rules and regulations governing the 
award of Social Security disability benefits differ from 
those governing the award of VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

The Board points out that the SSA decision shows that the 
veteran's impairments that essentially render him disabled 
for Social Security disability purposes are comprised of both 
service-connected disabilities and nonservice-connected 
disabilities, such as major depression and hypertension.  
When evaluating a claim for a total rating, consideration may 
be given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The veteran's service-
connected cervical spine and lumbar spine disabilities (each 
rated 20 percent disabling) have not been shown to be of such 
severity as to preclude all forms of employment.

The Board acknowledges the obvious frustration experienced by 
the veteran after attempting to obtain employment, as 
indicated on the March 2003 claim and in his various personal 
statements in support of the claim, and not receiving 
interviews for the desired positions.  However, the sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question in a claim 
for a TDIU is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose, 4 Vet App. at 
363.  In the veteran's case, there is no objective evidence 
which shows that the he is incapable of performing the 
physical and mental acts required by all forms of employment.  

In conclusion, while the evidence clearly shows that the 
veteran suffers from some impairment due to his service-
connected disabilities, it is not shown that the veteran is 
unable to secure and follow a substantially gainful 
occupation solely because of his service-connected 
disabilities.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. 






	(CONTINUED ON NEXT PAGE)






Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and posttraumatic 
stress disorder, is denied.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


